EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Rejent on September 24, 2021.

The application has been amended as follows: 

31. (New) A bone and tissue resection device, comprising:  	a blade having a distal cutting edge configured to perform a cutting action that produces a plug or core from a media being cut by the cutting edge;  	a drive mechanism arranged to transfer an oscillating force to the cutting edge for oscillating the cutting edge the drive mechanism comprising:  		an input shaft configured to continuously rotate about a first central axis, a portion of a length of the input shaft defining an eccentric section, the eccentric section defining a second central axis that is offset from the first central axis,  		a linkage disposed around the eccentric section at a first end thereof and central  axis of the oscillating shaft;  	a shield positioned to block contact with a portion of the cutting edge; and  	a depth adjustment mechanism configured to translate the cutting edge along a proximal- distal axis of the shield to adjust an axial position of the cutting edge relative to the shield.

32. (New) A bone and tissue resection device, comprising:  	a blade having a distal cutting edge configured to perform a cutting action that produces a plug or core from a media being cut by the cutting edge; 	a drive mechanism arranged to transfer an oscillating force to the cutting edge for oscillating the cutting edge; 	a shield positioned to block contact with a portion of the cutting edge; and 	a depth adjustment mechanism configured to translate the cutting edge along a proximal- distal axis of the shield to adjust an axial position of the cutting edge relative to the shield 	wherein the cutting edge defines a crescent shape and the blade defines [[and]] a concave surface and a convex surface opposite the concave surface, and wherein the shield defines a first opening radial to the convex surface of the blade and a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775